— In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County *728(Miller, J.), dated March 12, 2008, which denied his motion pursuant to CPLR 3215 for leave to enter judgment against the defendants City of New York and Aníbal Martinez upon their failure to timely answer the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiffs motion. The defendants City of New York and Aníbal Martinez provided a reasonable excuse for their short delay in answering, which was neither willful nor prejudicial to the plaintiff and demonstrated the existence of a meritorious defense (see CPLR 5015 [a] [1]; Harris v City of New York, 30 AD3d 461, 463-464 [2006]). Fisher, J.P, Lifson, Covello, Baltin and Belen, JJ., concur.